 

FILED

UNITED STATES DISTRICT COURT November 6, 2019
EASTERN DISTRICT OF CALIFORNIA | cx uspsmeior court

EASTERN DISTRICT OF

 

 

 

CALIFORNIA
UNITED STATES OF AMERICA, Case No. 2:19-mj-00182-EFB S
Plaintiff,
Vv. ORDER FOR RELEASE OF

PERSON IN CUSTODY
JIM DAVID TRAVIS

Defendant.

 

 

TO: UNITED STATES MARSHAL:
This is to authorize and direct you to release JIM DAVID TRAVIS

Case No. 2:19-mj-00182-EFB Charges 18 USC § 922(g) from custody for the

following reasons:

Release on Personal Recognizance

Bail Posted in the Sum of $

 

Xx Unsecured Appearance Bond $ 50,000

 

Appearance Bond with 10% Deposit
Appearance Bond with Surety

“Corporate Surety Bail Bond

(Other): Pretrial Supervision conditions as stated on

the record in open court.

 

Issued at Sacramento, California on November 6, 2019 at 2:00 PM

—,

ee ae - /} LL.
By: LE a. wf fe a

Magistrate Judge Kendall J. Newman
